Citation Nr: 1709558	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  07-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and anxiety reaction in excess of 30 percent prior to August 23, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.  He served in Vietnam and received the Army Commendation Medal with "V" device and the Purple Heart.

This matter comes before the Board on appeal from a June 2006 rating decision which continued a 30 percent rating for an anxiety reaction.  During the pendency of the appeal, the Veteran's service-connected disability was recharacterized as PTSD and anxiety reaction and a 100 percent rating was assigned effective August 23, 2011.  The remaining issue on appeal is entitlement to a rating in excess of 30 percent prior to that date.

The Board remanded this appeal in August 2012.  At that time, the issues also included entitlement to service connection for bilateral ankle disabilities, a right wrist disability, bilateral hearing loss and tinnitus, and entitlement to increased ratings for bilateral knee disabilities and a total disability rating based on individual unemployability (TDIU).  The Board granted entitlement to service connection for tinnitus and remanded the remaining issues.  Since then, these issues were either granted in full by the agency of original jurisdiction (AOJ) or withdrawn by the Veteran.

The Veteran requested another hearing before the Board in a September 2014 submission.  See VA Form 9, received September 19, 2014.  This form was received because the RO processed a second Notice of Disagreement as to the appeal for an increased rating for PTSD and anxiety reaction.  After assignment of a 100 percent rating as of November 1, 2011, the RO had accepted a NOD as to the effective date, even though that effective issue was already on appeal in the form of the increased rating claim which the Board remanded in 2012.  The Veteran has not submitted a motion requesting an additional Board hearing.  Because the Veteran has already received a hearing in conjunction with this appeal and the Form 9 was sent to the Veteran in error, the Board concludes that a second hearing is not warranted.  

After the AOJ completed development and issued a Supplemental Statement of the Case (SSOC), additional evidence was received in the form of VA treatment records from the Dallas VA Medical Center.  These records do not, however, concern the Veteran's functional impairment due to his psychiatric disability prior to August 23, 2011.  As such, they are not relevant to the instant appeal and remand for the AOJ to consider them in the first instance is not necessary.  See 38 C.F.R. § 20.1304(c)(2016).


FINDINGS OF FACT

1.  Prior to August 23, 2011, the Veteran's PTSD and anxiety reaction were manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The headaches associated with the Veteran's psychiatric disability are not manifested by prostrating attacks.  


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 percent prior to August 23, 2011, for PTSD and anxiety reaction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.7, 4.124a, (Diagnostic Code (DC) 8100, 4.126, 4.130, DC 9400, 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  The duty to notify was satisfied by way of July 2004 and March 2006 letters that fully addressed all required notice elements, including what evidence was required to substantiate the claim for increased ratings for the already service-connected generalized anxiety disorder and for service connection for PTSD, and of his and VA's respective duties for obtaining evidence.  The March 2006 letter was sent after initial adjudication of the claims.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, and he has had over a decade to respond with additional argument and evidence which he has done.  The issues have been readjudicated repeatedly and an additional Supplemental Statement of the Case (SSOC) was provided to the Veteran most recently in June 2015.  The Board finds no harm in the notice timing error in this case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All relevant evidence necessary for an equitable resolution of the Veteran's increased rating appeal has been obtained.  The record includes VA outpatient treatment records, reports of multiple VA psychiatric examinations, statements from the Veteran, his wife, and his friend, J.P.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the severity of his psychiatric disorder in December 2004, October 2005, October 2007, April and November 2009, April 2010, and July 2013.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and provided complete rationales for the opinions or conclusions stated.  See December 2004 VA examination report; October 2005 VA examination report; October 2007 VA examination report; April 2009 VA examination report; November 2009 VA examination report; April 2010 VA examination report; July 2013 VA examination report; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran was provided an opportunity to set forth his contentions on the claim during the September 2010 hearing before the undersigned Veterans Law Judge.  The Veteran and his representative have not argued that the conduct of that hearing was deficient in any way.  The Board concludes the Veteran has waived any objection to the conduct of his hearing.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

The Board remanded several issues then on appeal for further development in August 2012.  As pertinent to the psychiatric disability rating, the Board directed that the Veteran be asked to provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, that any recent, outstanding VA treatment records dated from September 2010 to the present, to include any records documenting residential PTSD treatment, be associated with the claims file, and that the Veteran be provided an examination to determine the current nature and severity of his service-connected PTSD and anxiety reaction with headaches.  The Veteran has consistently denied seeking psychiatric care outside the VA during this period.  His VA treatment records through 2015 are of record and fully document the period on appeal consistently with the contents of the VA examination reports.  As mentioned, the Veteran underwent additional VA examination in 2013.  The Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. Scope of the Appeal

Prior to addressing the merits, the Board must clarify the scope of the instant appeal.  Upon the AOJ's grant of a 100 percent rating effective August 23, 2011, for the Veteran's PTSD with anxiety reaction, he argued that his 30 percent rating should be made effective as of 1975 and the 100 percent rating should be effective as of 1995 when he retired from the Army National Guard.  For the reasons that follow, the Board concludes that the period on appeal for which an increased rating may be assigned begins May 12, 2003.  See 38 U.S.C.A. § 5110(a), (b)(3); 38 C.F.R. § 3.400(o).  

The Veteran filed for service connection for a psychiatric disorder in April 1973.  Service connection for generalized anxiety disorder with headaches was granted in a June 1973 rating decision, with an initial 10 percent rating.  The Veteran was seen for a scheduled VA examination in 1975 and the 10 percent rating was continued in a June 1975 rating decision.  Following another routine examination in 1977, the Veteran's rating for that disability was reduced to noncompensable in a July 1977 rating decision.  The Veteran's overall disability rating was reduced from 30 percent to 20 percent.  The Veteran did not submit evidence or file a notice of disagreement with the reduction.  

The Veteran's next filing pertaining to his psychiatric disability was received by VA in May 12, 2004.  His statement, on a VA Form 21-4138, was signed and dated on January 8, 2004.  Following development, the RO issued a February 2005 rating decision increasing the Veteran's rating to 30 percent as of January 8, 2004.  The Veteran filed another claim and additional evidence within one year of the February 2005 rating decision.  The RO issued another June 2006 rating decision continuing the 30 percent rating from which the present appeal arises.  The Veteran did not disagree with the effective date of the increase in disability, only with the increase assigned.  

Effective dates for claims for increase of compensation shall be the earliest date as of which the increase is ascertainable, if an application is received within one year of that date, otherwise, the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a), (b)(3); 38 C.F.R. § 3.400(o).  The Veteran's claim was received on May 12, 2004.  While the history of the Veteran's disability is relevant to the Board's consideration of the appropriate rating, the Board may only assign a rating as early as May 12, 2003.  


III. Disability Rating

The Veteran contends that he is entitled to a rating in excess of 30 percent for his PTSD and anxiety reaction prior to August 23, 2011.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

For the period prior to August 23, 2011, the Veteran's PTSD and anxiety reaction were evaluated as 30 percent disabling under DC 9411.  The next highest rating of 50 percent is assigned for PTSD and anxiety disorder under DC 9411 where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

The Board notes that the Veteran has borne several diagnoses during the course of this appeal.  As discussed, the Veteran was originally in receipt of service connection for an anxiety reaction.  However, anxiety reaction is not a currently recognized psychiatric disorder.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (2014) (DSM-5).  He has instead been found to have a generalized anxiety disorder during the period on appeal.  He has also been found to have PTSD and a separately diagnosed psychotic disorder, although the examiner questioned the validity of the reported psychotic symptoms.  See October 2005 VA examination report.  All of these disorders are rated under the General Rating Formula for Mental Disorders, such that selection of a diagnostic code other than 9411 will not alter the outcome of this case.  Similarly, there is no suggestion that the symptoms justifying these separate diagnoses can be disentangled so as to justify separate ratings.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  The Board concludes that DC 9411 is as analogous as any other available diagnostic code to the Veteran's disability.

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

After reviewing the medical and lay evidence of record, the Board finds that the Veteran's PTSD symptoms are congruent with the criteria for a 30 percent rating outlined above.  The Board finds that the Veteran's and his wife's statements are of low credibility and thus, low probative value.  The Board places greater weight on the medical evidence, the preponderance of which demonstrates that the currently assigned rating is the most analogous to the degree of the Veteran's disability.  

The Veteran has reported symptoms and impairment of a greater level of impairment, but, for the reasons that follow, the Board finds his reports to be of little probative value.  The Veteran has not offered evidence, and the record does not suggest, that he has any sort of education, training, or experience to qualify as a medical expert.  See 38 C.F.R. § 3.159(a)(1).  Many of symptoms listed as examples in the General Rating Formula for Mental Disorders are symptoms for which a layperson may competently report, such as nightmares, anxiety, suspiciousness, sleep impairment, and memory loss.  See 38 C.F.R. §§ 3.159(a)(2), 4.130.  The Board recognizes the Veteran's competency to report those symptoms; however, his reports are of little credibility.  During the appeal, the Veteran was administered two psychological tests designed to detect exaggeration of symptoms.  At an October 2005 VA examination, the Veteran's Minnesota Multiphasic Personality Inventory - 2 (MMPI-2) scores were consistent with a greatly exaggerated response set.  See October 2005 VA examination report.  Similarly, the Veteran's Structured Inventory of Malingered Symptomatology (SIMS) scores suggested exaggeration.  See October 2007 VA examination report.  In fact, his SIMS "total score of 48 . . . is extremely exaggerated [,] above the recommended cut off of 14 that is designated as the cut off for the detection of suspected malingering."  Id.  The Veteran reported significant financial trouble in losing his home, being deeply in credit card debt, and owing restitution that he could not afford.  Id.  Both examination reports include opinions that the Veteran may be overstating his symptoms seeking financial gain.  

Similarly, the November 2014 statement of J.P., submitted in support of a different claim, leads the Board to question the Veteran's account of his social and occupational impairment as he reported it during his VA examinations and treatment.  Throughout the appeal, the Veteran has reported that he largely remains at home, has no real friends outside the home, and has little interaction with anyone other than family members.  Moreover, he reported anhedonia, depression/anxiety with lack of motivation and decreased energy, throughout the appeal.  At an April 2009 VA examination, the Veteran denied being involved in any sort of organized social activities.  However, while pursuing a claim for disability benefits for a spine disability related to service-connected multiple myeloma in 2014, J.P. submitted a statement to the effect that he had known the Veteran for many years and the Veteran had always been an "energetic full of go guy."  J.P. reported that they had both served on the board of the local "Friends of the Vietnam Wall" organization.  The Veteran had always attended meetings until his back had become a problem.  J.P.'s description of the Veteran as "energetic" and involved in a social organization is at odds with the Veteran's portrayal of himself in VA examinations.  

Finally, the Veteran's reports of objective facts in his life produce inconsistencies that lead the Board to question his credibility.  When he began seeking his increased rating and pursuing this appeal, the Veteran reported that he had lost his job and business in 2003 due to being charged with falsification of a government document and being placed on probation for several years.  However, as the appeal stretched on, he began reporting that he lost his business because he was on probation for assault.  See September 2014 Statement in Support of Claim.  The Board sees no plausible reason the Veteran could confuse the reasons for these convictions and sentences.  

Given the medical evidence of exaggeration of symptoms and the inconsistencies in the lay evidence, the Board finds the Veteran's statements and testimony to be of low credibility.  The Board assigns probative value to those portions of his statements that describe his social and occupational functioning that do not appear connected with his exaggerations.

The Veteran has endorsed a number of symptoms associated with the 50, 70, and 100 percent ratings assignable under the General Rating Formula for Mental Disorders, including, but not limited to, auditory and olfactory hallucinations, suicidal ideation, depression affecting the ability to function independently, appropriately and effectively, panic attacks up to two to three times a week, and memory impairment in forgetting to complete tasks.  See, e.g., April 2009 VA examination report; November 2009 VA examination report.  Considering the low credibility of the Veteran's reports of his own symptoms, the Board gives the medical assessments of his social and occupational functioning significant weight.  

The Board has also considered the probative value of the Veteran's wife's statements in support of his appeal.  The Veteran's wife submitted a statement describing the Veteran's symptoms in January 2010.  She indicated that his nightmares had worsened over the last few months.  She reported that he would stop breathing in his sleep and she would need to wake him.  His agitation and temper had worsened.  His patience had decreased.  He forgot things he started around the house and could not stay on task.  She reported telling him to slow down mentally and think.  She also reported that they had not had sexual relations in a long time and that he had no desire.  In another statement, she indicated that the Veteran had trouble sleeping and had nightmares almost nightly.  November 2014 Statement in Support of Claim.  He had anxiety during the day.  Id.  He had problems with Postal Service workers in the 1970's.  Id.  He became angry easily and had trouble concentrating.  Id.  She reported that he had been on probation in the 1980's and 1990's for assault.  She also reported that he had developed multiple myeloma, for which he is separately service-connected.  Id.  She reported doing all the daily chores of the household, managing the finances, managing the Veteran's medications, and assisting him with the activities of daily living.  Id.  From context, it appears that the caretaker role taken on by the Veteran's wife is not due to psychiatric problems, but the consequences of the cancer.  Her descriptions of his problems in the 1970's through 1990's are not representative of his level of functioning beginning one year prior to the May 2004 date of claim.  As will be discussed below, the medical evidence shows the Veteran did not have concentration or impaired impulse control even though he reported irritability and concentration problems on examination.  The Board notes that she also stands to benefit from the Veteran's misrepresentations and must assign lower probative value to her statements.  The Board, again, places greater weight on the medical evidence of record.  

The Board finds the preponderance of that evidence pertaining to the period prior to August 23, 2011, demonstrates that the Veteran's psychiatric disability has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Vazquez-Claudio, 713 F.3d at 117-18.  For this period, the Veteran's symptoms included recurrent dreams of his stressors, flashbacks, avoidance of reminders of the stressors, markedly diminished interest in significant activities, anhedonia, loss of appetite, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, panic attacks up to more than once a week, chronic sleep impairment, and mild memory loss.  See e.g., October 2005 VA examination report; October 2007 VA examination report; April 2009 VA examination report; April 2010 VA examination report.  

Throughout the period on appeal, the Veteran's social and occupational situation has been stable.  See, e.g., December 2004 VA examination report; November 2009 VA examination report; July 2013 VA examination report.  Socially, he has remained married to his wife, living with her and their disabled son, while maintaining a relationship with their other son and his family.  See, e.g., April 2010 VA examination report.  In the year before the May 2004 claim from which this appeal arises, the Veteran had worked full time as a house builder, with financial problems due to legal issues.  See January 2004 VA Mental Health Note.  He reported that he was two years into a ten year probationary period for falsification of a government environmental report.  He reported that he had lost his business about in about 2003 after he had falsified a government document.  See December 2004 VA examination report.  The Veteran looked for work until 2007.  See October 2007 VA examination report.  

The assessments of the Veteran during his December 2004, October 2005, October 2007, November 2009, and April 2010 VA examinations indicates intact social functioning and communication skills.  For example, at the April 2010 VA examination, the examiner noted that

[The Veteran] was articulate, verbal, and did cooperate with the examination.  Rapport was well established.  Social skills are good. Intelligence is estimated to be above average.  His thought process was logical, coherent, and relevant.  Despite his report of significant anxiety and depressive symptoms, he remained humorous and joked throughout the examination.  

Similarly, the VA examination reports indicate that the mental status portions of the examination were largely normal.  The Veteran was consistently well oriented to time, place, person, and situation.  His affect was spontaneous and reasoning was good.  His fund of general information and ability to solve simple arithmetic problems were good.  He exhibited no psychomotor slowing or agitation.  His verbal comprehension was excellent.  The Veteran showed no deficits in his memory but his attention and concentration was moderately impaired.  See October 2007 VA examination report.  

Occupationally, the Veteran has not been employed at any time since claim filing.  The Veteran repeatedly reported losing his business in 2003, but eventually clarified that he did work until May of 2004 (approximately the same time as the filing of his claim), although he was not paid by his employer for the last 6 months of his work.  See October 2007 VA examination report.  The Veteran reported applying for multiple different positions, but stopped attempting to find work in about 2007.  See April 2009 VA examination report.  He said that he was turned down from many different jobs.  Id.  When asked how his anxiety and depression have affected his work, he says that he would get disoriented and lose concentration at work, yet he says that his performance was very good both when he owned his own business and in the later job finding land for homes.  Id.  He denied missing significant amounts of work.  Id.  Based on the Veteran's description, the April 2009 examination report includes an opinion that his current unemployment appeared to relate primarily to his legal problems as opposed to relating to his anxiety.  Similarly, another examiner concluded that the Veteran's symptoms such as avoidance of being around people and problems concentrating have affected his occupational functioning to a mild to moderate degree.  See November 2009 VA examination report.  There are indications in the Veteran's VA mental health treatment records from 2011 that he and his wife ran a bed and breakfast at that time; however, the Board is not able to determine how much the Veteran actually participated in running the business.  See e.g., May 19, 2011, Mental Health Counseling Note.  Based on the foregoing, the Board finds that the preponderance of the evidence shows the Veteran was generally functioning satisfactorily in occupational settings while working.  Given that the April 2010 VA examination report indicates general stability in the level of impairment caused by the psychiatric disorders after 2009, the Board finds that the Veteran was capable of generally functioning satisfactorily in a work-like setting throughout the period prior to August 23, 2011.  This is consistent with the presently assigned 30 percent rating.  

Socially, the Veteran's functioning has been effected by depressed mood and social withdrawal.  At the April 2009 VA examination, the Veteran reported that his wife had a furniture booth at a flea market and he goes and helps out with that some weekends.  He says that he chats with people there, but does not really have any friends that he sees on a regular basis.  Id.  At his November 2009 VA examination report, he stated that his wife has been threatening to leave him due to his lack of emotional and physical intimacy, not getting things done around the house, social isolation, and irritability.  He stated that she asks him to complete tasks around the house such as fixing a door, which would normally take him 30 minutes, and 3 days will pass and it will not be done.  Id.  He reported that he will start something and then move onto something else before the first project is finished, and added it is difficult for him to get motivated to even start these projects.  Id.  He stated that she likes to be around people and wants to go places and he does not like being around crowds so does not go with her.  Id.  He added that he has not felt like being around people and will often leave the room when she has people over.  Id.  The veteran reported that his parents and all of his siblings but two sisters have died.  Id.  He stated that he has no contact with one of the sisters and speaks to the other every few months on the phone.  Id.  He reported, however, that he gets along very well with her husband and speaks with him once per week.  Id.  Aside from his weekly phone conversations with his brother in law, he does not have any social relationships and does not spend time involved in social activities.  Id.  The Veteran indicated that he lost interest in socializing and was socially isolated, not participating in organizations or having any friends.  See e.g., October 2007 VA examination report; April 2010 VA examination report.  Based on these reports, the examiners indicated that his symptoms affected his occupational functioning to a mild to moderate degree.  See, e.g., November 2009 VA examination report; April 2010 VA examination report.

The Veteran's Global Assessment of Functioning (GAF) scores for the period prior to August 23, 2011, have ranged from 51 (at the November 2009 VA examination) to 70 (at the December 2004 VA examination).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  GAF scores in this range are consistent with mild to moderate impairment in social and occupational functioning and are most congruent with a 30 percent rating.  See DSM-IV at 46-47.  The GAF score of 70 is consistent with at most mild impairment.  Id.  The Board finds that the GAF scores do not indicate that a rating in excess of 30 percent is warranted for the period prior to August 23, 2011.  

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Board finds that the Veteran's PTSD symptoms have been consistent with a 30 percent rating for the entire relevant time period here on appeal.  The Veteran's key symptoms have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms at any point during the appeal period.  Following the May 2004 claim from which this appeal arises, the Veteran filed a claim for an increased rating for his anxiety reaction in February 2009.  He did not provide a description of his symptoms, their frequency, duration, or severity, or his occupational or social functioning at that time.  The Board has extensively reviewed the record before and after February 2009 and finds that his level of social and occupational impairment is the same before and after February 2009 as discussed above.  As mentioned in the Introduction, a 100 percent rating for PTSD and anxiety reaction is currently in effect, beginning on a temporary basis when the Veteran was hospitalized in a residential rehabilitation program at the VA on August 23, 2011.  See May 2012 rating decision.  This admission was voluntary, scheduled, and at the Veteran's request.  At the time of his admission, he reported suffering from intrusive thoughts, nightmares, hypervigilence, irritability, and avoidance (social and triggers).  He reports having anxiety, insomnia, anhedonia, and occasional bouts of depression, no current suicidal or homicidal ideation, and denied psychotic and manic symptoms.  See October 2011 Discharge summary.  These symptoms are consistent with those for which the Board concludes that a 30 percent rating is warranted for the period prior to August 23, 2011.  The Board finds that the Veteran's PTSD symptoms have been consistent with a 30 percent rating for the entire relevant time period here on appeal.  Accordingly, staged ratings are not warranted.  Hart, 21 Vet. App. 509-10.  

In short, the Veteran's psychiatric disability is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent rating.  The Board concludes that a schedular rating in excess of 30 percent is not warranted for the period prior to August 23, 2011.  

The Veteran's service-connected psychiatric disability includes headaches.  Migraine headaches may be separately compensated under DC 8100 if, at a minimum, they are manifested by characteristic prostrating attacks.  38 C.F.R. § 4.124a (2016).  At a December 2004 VA examination, he stated that he had headaches when he separated from service that eventually went away.  He indicated that they had returned about eight years earlier and happened 3 or 4 times a week and lasted for several hours.  He said they might progress to migraine headaches about every 2 weeks.  He says he takes Aspirin for the headaches.  There was no indication whether or not the headaches were prostrating.  At a November 2005 VA examination, he reported that he had headaches ever since service.  He reported that the headaches caused pain at a level of 10 out of 10 and lasted until he slept them off.  He reported occasional relief from Naproxen and aspirin.  He has associated nausea and vomiting with almost every episode of headaches.  The Veteran continued to receive treatment through VA for migraine headaches, with prescriptions for naproxen, aspirin, and gabapentin appearing in his records.  Treatment records from 2009 to 2011 indicate note indicates that the Veteran continued to have migraines at least weekly, sometimes to the point of nausea.  See August 2009, March 2010, and May 2011 Mental Health Attending Notes.  Again, there is no indication that the headaches were prostrating at any time.  Given the Board's finding above that the Veteran's accounts of own symptoms during VA examinations are of low credibility and the lack of any mention that the attacks are prostrating, the Board finds that the preponderance of the evidence does not establish that the migraine headaches are prostrating.  As such, a separate rating under DC 8100 is not warranted.


IV. Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability to determine if the criteria reasonably describe the claimant's disability level and symptomatology.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Veteran's psychiatric symptoms primarily involve recurrent dreams of his stressors, flashbacks, avoidance of reminders of the stressors, markedly diminished interest in significant activities, anhedonia, loss of appetite, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, panic attacks up to more than once a week, chronic sleep impairment, and mild memory loss.  Such impairment is specifically contemplated by the rating criteria, which presents examples of symptoms for each evaluation; the Veteran has been evaluated on that basis.  Hence, the rating criteria reasonably describe the Veteran's disability throughout the period on appeal.  In short, there is no indication in the record that the average industrial impairment from the Veteran's anxiety reaction or PTSD would be in excess of that contemplated by the ratings assigned above; the Veteran's disability picture is not shown to be exceptional or unusual.  The Board further notes that the Veteran is service-connected for a variety of other disabilities.  However, referral for extraschedular consideration has not been argued by the Veteran or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present appeal, the Veteran filed a claim for a TDIU in April 2008, based on PTSD and bilateral knee disabilities.  He requested unemployability, alleging that he was not been able to hold a job simply due to PTSD in a June 2009 statement.  The Board remanded that issue in 2012.  The RO included it as a distinct, bifurcated issue in a June 2015 Supplemental Statement of the Case (SSOC).  The Veteran responded to the SSOC with a statement indicating, "I wish to withdraw the following claims which are currently on appeal for the following conditions: (1) Individual Unemployability...."  The RO called and discussed the withdrawal with him and confirmed that he wanted to withdraw all appeals other than the PTSD appeal.  See October 2015 Report of General Information.  Where a claimant expresses indicates an intent that adjudication of specific claims not proceed, the RO and Board lack authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant and his or her representative.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  As such, the RO closed the appeals, including for TDIU, and did not recertify the issue to the Board.  Similarly, the Board lacks jurisdiction to consider entitlement to a TDIU, although it was raised as an alternative theory of entitlement during the course of this appeal.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating in excess of 30 percent for PTSD and anxiety reaction prior to August 23, 2011, is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


